DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   EVER LEONEL MUNGUIA-PEREZ,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-2028

                          [November 17, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott Suskauer, Judge;
L.T. Case No. 50-2018-CF-011007-AXXX-MB.

   Ever Leonel Munguia-Perez, Perry, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., LEVINE and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.